Case: 4:17-cr-00593-AGF Doc. #: 156 Filed: 03/29/21 Page: 1 of 12 PageID #: 540



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      Case No.: 4:17 CR 593 AGF
                                              )
HEATHER MARIE MILLER,                         )
                                              ) Defendant.
                               )

                                    GUILTY PLEA AGREEMENT


       Come now the parties and hereby agree, as follows:

1. PARTIES:

       The parties are the defendant HEATHER MARIE MILLER, represented by defense

counsel DIANE DRAGAN, and the United States of America (hereinafter "United States" or

"Government"), represented by the Office of the United States Attorney for the Eastern District

of Missouri. This agreement does not, and is not intended to, bind any governmental office or

agency other than the United States Attorney for the Eastern District of Missouri. The Court is

neither a party to nor bound by this agreement.

2. GUILTY PLEA:

       Pursuant to Rule 11(c)(1)(A), Federal Rules of Criminal Procedure, in exchange for the

defendant's voluntary plea of guilty to Distribution of Heroin, a lesser offense necessarily included

in Count I of the charge; and guilty to Distribution of Heroin, a lesser offense necessarily included

in Count II of the charge; the Government agrees that no further federal prosecution will be brought
                                                  1
Case: 4:17-cr-00593-AGF Doc. #: 156 Filed: 03/29/21 Page: 2 of 12 PageID #: 541



in this District relative to the defendant's distribution of heroin on or about August 3, 2016 and

August 4, 2016, or arising out of the resulting death of R.K. or serious bodily injury to B.A., of

which the government is aware of at this time. Defendant understands that although she is pleading

to the lesser included charges contained in Counts I and II, she will be agreeing that the death of

R.K. and serious bodily injury of B.A. resulted from the use of heroin which the defendant aided

and abetted in distributing resulting in the application of a higher advisory sentencing guideline

range.

         The parties agree that the U.S. Sentencing Guidelines Total Offense Level Analysis agreed

to by the parties herein is the result of negotiation and led, in part, to the guilty plea. The parties

agree that either party may request a sentence above or below the U.S. Sentencing Guidelines range

(combination of Total Offense Level and Criminal History Category) ultimately determined by the

Court pursuant to any chapter of the Guidelines, Title 18, United States Code, Section 3553, or any

other provision or rule of law not addressed herein. The parties further agree that notice of any

such request will be given no later than ten days prior to sentencing and that said notice shall

specify the legal and factual bases for the request.

3. ELEMENTS:

         As to Count I, the defendant admits to knowingly violating Title, 21, United States Code,

Sections 841(a)(1), and admits there is a factual basis for the plea and further fully understands

that the elements of the crime are:

            1. That on or about August 3, 2016, the defendant aided, abetted, and induced a

    distribution of heroin, a Schedule I controlled substance, and;

            2. That she did so knowingly and intentionally.
                                               2
Case: 4:17-cr-00593-AGF Doc. #: 156 Filed: 03/29/21 Page: 3 of 12 PageID #: 542



       As to Count II, the defendant admits to knowingly violating Title, 21, United States Code,

Sections 841(a)(1), and admits there is a factual basis for the plea and further fully understands

that the elements of the crime are:

           1. That on or about August 4, 2016, the defendant aided, abetted, and induced a

   distribution of heroin, a Schedule I controlled substance, and;

           2. That she did so knowingly and intentionally.

4. FACTS:

       The parties agree that the facts in this case are as follows and that the government would

prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be

considered as relevant conduct pursuant to Section lBl.3:

       On August 3, 2016, investigators were dispatched to the Economy Inn in St. James,

Missouri for a report of an unresponsive male, who was later identified as R.K. Unable to get a

pulse, investigators transported R.K. to the hospital where he was pronounced dead. A hospital

worker recovered R.K.’s cell phone and provided it to the police. Sgt. Roger Jarrett processed the

hotel room and located several syringes and a beer can with suspected drug residue. One of the

syringes contained hydromorphone.

       Sgt. Jarrett began to examine R.K.’s cell phone. He noticed a thread of text messages from

August 3, 2016 wherein R.K. and “Heather” discussed “Heather” bringing R.K. what appeared to

be controlled substances. Thereafter, investigators began using R.K.’s phone to communicate with

“Heather.” “Heather” agreed to supply R.K. with additional drugs. Following, on August 4, 2016,

defendant Heather MILLER and co-defendant Michael NATOLI responded to the hotel and were

taken into custody. Officers seized two small bags of heroin from MILLER.
                                                3
Case: 4:17-cr-00593-AGF Doc. #: 156 Filed: 03/29/21 Page: 4 of 12 PageID #: 543



       While officers were interviewing MILLER and NATOLI at the hotel room, an investigator

observed B.A. passed out in a vehicle that MILLER and NATOLI had driven in. B.A. displayed

labored breathing, rapid heartbeat, and recent puncture marks on his arms. Officers noted that his

pulse was becoming harder and harder to detect. B.A. then stopped breathing and officers had to

resuscitate him. Officers recovered a white powder-like substance on his body which was later

tested by a laboratory and found to contain heroin. B.A. was transferred to the hospital and placed

in the Intensive Care Unit.

       Officers later interviewed B.A. after he recovered. B.A. advised investigators that he

purchased the heroin that he had overdosed on from MILLER for $120. B.A. stated that MILLER

gave him the heroin and NATOLI took the money from him.

       TFO Seth Walker later advised MILLER of her Miranda rights. MILLER advised TFO

Walker that she and NATOLI traveled to St. Louis to purchase multiple grams of heroin from an

individual “K.P.” She admitted that she met with victim R.K. on August 3, 2016. MILLER placed

the heroin on the bed and R.K. placed the money on the bed. MILLER accepted the money and

kept a few dollars for herself while returning the rest of the money to NATOLI. When questioned

about B.A.’s overdose, MILLER admitted that she had also supplied him with heroin. She stated

that B.A. paid NATOLI $110 and that she received $10.

       The Medical Examiner conducted an autopsy of R.K. The medical examiner subsequently

determined that R.K. died as a result of heroin intoxication. Expert testimony in the event of trial

would establish that R.K. would not have died but for the ingestion of the heroin.




                                                 4
Case: 4:17-cr-00593-AGF Doc. #: 156 Filed: 03/29/21 Page: 5 of 12 PageID #: 544



5.     STATUTORY PENALTIES:

       As to Count I, the defendant fully understands that the maximum possible penalty provided

by law for the crime to which the defendant is pleading guilty is imprisonment of not more than

20 years, a fine of not more than $1,000,000.00, or both such imprisonment and fine. The Court

shall also impose a period of supervised release of not less than 3 years.

       As to Count II, the defendant fully understands that the maximum possible penalty provided

by law for the crime to which the defendant is pleading guilty is imprisonment of not more than

20 years, a fine of not more than $1,000,000.00, or both such imprisonment and fine.

The Court shall also impose a period of supervised release of not less than 3 years.

6.     U.S. SENTENCING GUIDELINES: 2018 MANUAL:

       The defendant understands that this offense is affected by the U.S. Sentencing Guidelines

and the actual sentencing range is determined by both the Total Offense Level and the Criminal

History Category. The parties agree that the following are the U.S. Sentencing Guidelines Total

Offense Level provisions that apply.

               a.      Chapter 2 Offense Conduct:

               (1)     Base Offense Level COUNT I: The parties agree that the base offense

       level is 38, as found in Section 2Dl.l(a)(2); because the defendant was convicted under 21

       U.S.C. §84l(b)(l)(C) and the offense of conviction establishes that death resulted from the

       use of the substance. Count II is grouped with Count I under USSG §3D1.2(d).

               (2)     Specific Offense Characteristics: The parties agree that the following

       Specific Offense Characteristics apply: None.


                                                 5
Case: 4:17-cr-00593-AGF Doc. #: 156 Filed: 03/29/21 Page: 6 of 12 PageID #: 545



             b.      Chapter 3 Adjustments:

             (1)     Acceptance of Responsibility: The parties agree that three (3) levels

      should be deducted pursuant to Section 3E1.1(a) and (b), because the defendant has clearly

      demonstrated acceptance of responsibility and timely notified the government of the

      defendant's intention to plead guilty. The parties agree that the defendant's eligibility for

      this deduction is based upon information presently known. If subsequent to the taking of

      the guilty plea the government receives new evidence of statements or conduct by the

      defendant which it believes are inconsistent with defendant's eligibility for this deduction,

      the government may present said evidence to the court, and argue that the defendant should

      not receive all or part of the deduction pursuant to Section 3E1.1, without violating the plea

      agreement.

             c.     Estimated Total Offense Level:           The parties estimate that the Total
      Offense Level is

35.

             d.      Criminal History: The determination of the defendant's Criminal History

      Category shall be left to the Court. Either party may challenge, before and at sentencing,

      the finding of the Presentence Report as to the defendant's criminal history and the

      applicable category. The defendant's criminal history is known to the defendant and is

      substantially available in the Pretrial Services Report.

             e.      Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree

      that the Court is not bound by the Guidelines analysis agreed to herein. The parties may

      not have foreseen all applicable Guidelines. The Court may, in its discretion, apply or not

                                                6
Case: 4:17-cr-00593-AGF Doc. #: 156 Filed: 03/29/21 Page: 7 of 12 PageID #: 546



     apply any Guideline despite the agreement herein and the parties shall not be permitted to

     withdraw from the plea agreement.

7.   WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

             a.      Appeal: The defendant has been fully apprised by defense counsel of the

     defendant's rights concerning appeal and fully understands the right to appeal the sentence

     under Title 18, United States Code, Section 3742.

             (1)     Non-Sentencing Issues:        The parties waive all rights to appeal all

     nonjurisdictional, non-sentencing issues, including, but not limited to, any issues relating

     to pretrial motions, discovery and the guilty plea, the constitutionality of the statute(s) to

     which defendant is pleading guilty and whether defendant’s conduct falls within the scope

     of the statute(s).

             (2)     Sentencing Issues: In the event the Court accepts the plea, accepts the U.S.

     Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a

     Sentencing Guidelines range, sentences the defendant within or below that range, then, as

     part of this agreement, the defendant hereby waives all rights to appeal all sentencing issues

     other than Criminal History. Similarly, the Government hereby waives all rights to appeal

     all sentencing issues other than Criminal History, provided the Court accepts the plea, the

     agreed Total Offense Level and sentences the defendant within or above that range.

             b.      Habeas Corpus: The defendant agrees to waive all rights to contest the

     conviction or sentence in any post-conviction proceeding, including one pursuant to Title

     28, United States Code, Section 2255, except for claims of prosecutorial misconduct or

     ineffective assistance of counsel.
                                               7
Case: 4:17-cr-00593-AGF Doc. #: 156 Filed: 03/29/21 Page: 8 of 12 PageID #: 547



            c.      Right to Records: The defendant waives all rights, whether asserted

     directly or by a representative, to request from any department or agency of the United

     States any records pertaining to the investigation or prosecution of this case, including any

     records that may be sought under the Freedom of Information Act, Title 5, United States

     Code, Section 522, or the Privacy Act, Title 5, United States Code, Section 552(a).

8.   OTHER:

            a.      Disclosures Required by the United States Probation Office:               The

     defendant agrees to truthfully complete and sign forms as required by the United States

     Probation Office prior to sentencing and consents to the release of these forms and any

     supporting documentation by the United States Probation Office to the government.

            b.      Civil or Administrative Actions not Barred; Effect on Other

     Governmental Agencies: Nothing contained herein limits the rights and authority of the

     United States to take any civil, tax, immigration/deportation or administrative action

     against the defendant.

            c.      Supervised Release: Pursuant to any supervised release term, the Court

     will impose standard conditions upon the defendant and may impose special conditions

     related to the crime defendant committed.      These conditions will be restrictions on the

     defendant to which the defendant will be required to adhere. Violation of the conditions

     of supervised release resulting in revocation may require the defendant to serve a term of

     imprisonment equal to the length of the term of supervised release, but not greater than the

     term set forth in Title 18, United States Code, Section 3583(e)(3), without credit for the

     time served after release. The defendant understands that parole has been abolished.
                                             8
Case: 4:17-cr-00593-AGF Doc. #: 156 Filed: 03/29/21 Page: 9 of 12 PageID #: 548



               d.      Mandatory Special Assessment: Pursuant to Title 18, United States Code,

       Section 3013, the Court is required to impose a mandatory special assessment of $100 per

       count for a total of $200, which the defendant agrees to pay at the time of sentencing.

       Money paid by the defendant toward any restitution or fine imposed by the Court shall be

       first used to pay any unpaid mandatory special assessment.

               e.      Possibility of Detention: The defendant may be subject to immediate
       detention

pursuant to the provisions of Title 18, United States Code, Section 3143.

               f.      Fines, Restitution and Costs of Incarceration and Supervision: The

       Court may impose a fine, costs of incarceration and costs of supervision. The defendant

       agrees that any fine imposed by the Court will be due and payable immediately. In

       addition, the Court may impose restitution (in addition to any penalty authorized by law)

       which will also be due and payable immediately. Pursuant to Title 18, United States Code,

       Section 3663A, an order of restitution is mandatory for all crimes listed in Section

       3663A(c). Regardless of the Count of conviction, the amount of mandatory restitution

       imposed shall include all amounts allowed by Section 3663A(b) and the amount of loss

       agreed to by the parties, including all relevant conduct loss. The defendant agrees to

       provide full restitution to all victims of all charges in the indictment.

               g.      Forfeiture: The defendant agrees to forfeit all of the defendant's interest in

       all items seized by law-enforcement officials during the course of their investigation. The

       defendant admits that all United States currency, weapons, property and assets seized by

       law enforcement officials during their investigation constitute the proceeds of the

                                                  9
Case: 4:17-cr-00593-AGF Doc. #: 156 Filed: 03/29/21 Page: 10 of 12 PageID #: 549



        defendant's illegal activity, were commingled with illegal proceeds or were used to

        facilitate the illegal activity.

         The defendant agrees to execute any documents and take all steps needed to transfer title

or ownership of said items to the government and to rebut the claims of nominees and/or alleged

third party owners. The defendant further agrees that said items may be disposed of by law

enforcement officials in any manner.

9.      ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

       In pleading guilty, the defendant acknowledges, fully understands and hereby waives her

rights, including but not limited to: the right to plead not guilty to the charges; the right to be tried

by a jury in a public and speedy trial; the right to file pretrial motions, including motions to suppress

or exclude evidence; the right at such trial to a presumption of innocence; the right to require the

government to prove the elements of the offenses charged against the defendant beyond a

reasonable doubt; the right not to testify; the right not to present any evidence; the right to be

protected from compelled self-incrimination; the right at trial to confront and cross-examine

adverse witnesses; the right to testify and present evidence and the right to compel the attendance

of witnesses. The defendant further understands that by this guilty plea, the defendant expressly

waives all the rights set forth in this paragraph.

       The defendant fully understands that the defendant has the right to be represented by

counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of the

proceeding. The defendant's counsel has explained these rights and the consequences of the waiver

of these rights. The defendant fully understands that, as a result of the guilty plea, no trial will, in


                                                     10
Case: 4:17-cr-00593-AGF Doc. #: 156 Filed: 03/29/21 Page: 11 of 12 PageID #: 550



fact, occur and that the only action remaining to be taken in this case is the imposition of the

sentence.

       The defendant is fully satisfied with the representation received from defense counsel. The

defendant has reviewed the government's evidence and discussed the government's case and all

possible defenses and defense witnesses with defense counsel. Defense counsel has completely

and satisfactorily explored all areas which the defendant has requested relative to the government's

case and any defenses.

10.     VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

       This document constitutes the entire agreement between the defendant and the government,

and no other promises or inducements have been made, directly or indirectly, by any agent of the

government, including any Department of Justice attorney, concerning any plea to be entered in

this case. In addition, the defendant states that no person has, directly or indirectly, threatened or

coerced the defendant to do or refrain from doing anything in connection with any aspect of this

case, including entering a plea of guilty.

       The defendant acknowledges having voluntarily entered into both the plea agreement and

the guilty plea. The defendant further acknowledges that this guilty plea is made of the defendant's

own free will and that the defendant is, in fact, guilty.

11.     CONSEQUENCES OF POST-PLEA MISCONDUCT:

       After pleading guilty and before sentencing, if defendant commits any crime, other than

minor traffic offenses, violates any conditions of release that results in revocation, violates any

term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its
                                                11
Case: 4:17-cr-00593-AGF Doc. #: 156 Filed: 03/29/21 Page: 12 of 12 PageID #: 551



option, may be released from its obligations under this agreement. The Government may also, in

its discretion, proceed with this agreement and may advocate for any sentencing position supported

by the facts, including but not limited to obstruction of justice and denial of acceptance of

responsibility.

12.     NO RIGHT TO WITHDRAW GUILTY PLEA:

       Pursuant to Rule 11(c) and (d), Federal Rules of Criminal Procedure, the defendant

understands that there will be no right to withdraw the plea entered under this agreement, except

where the Court rejects those portions of the plea agreement which deal with charges the

government agrees to dismiss or not to bring.



        7-17-2020
__________________                                   ____________________________________
      Date                                           ERIN GRANGER, #53593MO
                                                     Assistant United States Attorney



__7/17/2020____                                      ____________________________________
       Date                                          HEATHER MARIE MILLER
                                                     Defendant


___7/17/20_______________                            ____________________________________
       Date                                          DIANE DRAGAN
                                                     Attorney for Defendant




                                                12
